J-A19038-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JEAN COULTER,                            :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                  Appellant              :
                                         :
           v.                            :
                                         :
STANTON LEVENSON, SALLY FRICK,           :
THOMAS FORREST, DENNIS HOERNER,          :
CHRISTINE STUDENY AND WILLIAM R.         :
SHAFFER,                                 :
                                         :
                  Appellants             :           No. 1279 WDA 2014

                Appeal from the Order entered on July 28, 2014
              in the Court of Common Pleas of Allegheny County,
                         Civil Division, No. GD-14-1506

BEFORE: BENDER, P.J.E., JENKINS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                          FILED JUNE 22, 2015

     Following the initiation of this appeal by Jean Coulter (“Coulter”), pro

se, Christine Studeny (“Studeny”) filed a Motion to Quash, asserting that the

Order at issue in this appeal is interlocutory and unappealable. We grant the

Motion to Quash and quash the appeal.

     Briefly, following myriad pro se suits and appeals initiated by Coulter

in the past few years,1 on January 31, 2014, Coulter filed a pro se Complaint

against Studeny and the above-captioned co-defendants, alleging, inter alia,

breach of contract, and the deprivation of Coulter’s due process and other



1
  In an Opinion concerning one of Coulter’s numerous prior appeals, this
Court summarized some of the protracted procedural history, and discussed
Coulter’s litigiousness. See Coulter v. Ramsden, 94 A.3d 1080, 1082-83
(Pa. Super. 2014).
J-A19038-15

constitutional rights.2 Two months later, Studeny filed a Motion to dismiss

the Complaint pursuant to Pa.R.C.P. 233.1 (providing a means for dismissal

of frivolous, pro se actions).   The trial court granted Studeny’s Motion to

dismiss.

      Notably to this appeal, Studeny attached as an exhibit to her Motion to

dismiss a copy of an Opinion (hereinafter “the challenged Opinion”) authored

by the Butler County judge who presided over the termination proceedings

involving Coulter. In response to the inclusion of the challenged Opinion, on

July 28, 2014, Coulter filed a pro se “Emergency Petition for Special Relief.”

Coulter sought an order by the trial court to seal the challenged Opinion

because it contained information that her parental rights had been

terminated. According to Coulter, the challenged Opinion was a “confidential

adoption record,” pursuant to the provisions of the Pennsylvania Adoption

Act, 23 Pa.C.S.A. § 2101 et seq.        Coulter particularly relied upon 23

Pa.C.S.A. § 2910 (setting forth the criminal penalty for unauthorized

disclosure of confidential adoption information), and 23 Pa.C.S.A. § 2915

(governing confidentiality of adoption records).     The trial court denied

Coulter’s Emergency Petition by an Order entered on July 28, 2014

(hereinafter “the appealed Order”), the subject of Coulter’s present appeal.


2
  Coulter’s claims against the defendants arise out of the termination of her
parental rights to her daughter in 2011, by the Butler County Court of
Common Pleas. Studeny is an Assistant District Attorney in Butler County.
The remaining defendants include Butler County law enforcement and
judicial officers, and two of Coulter’s prior attorneys.


                                  -2-
J-A19038-15

      It is undisputed that the appealed Order is not a final order. However,

Coulter contends that it is appealable as a collateral order, pursuant to

Pa.R.A.P. 313(a) and (b) (providing, respectively, that “[a]n appeal may be

taken as of right from a collateral order[,]” and “[a] collateral order is an

order separable from and collateral to the main cause of action[,] where the

right involved is too important to be denied review[,] and the question

presented is such that if review is postponed until final judgment in the case,

the claim will be irreparably lost.”); see also Melvin v. Doe, 836 A.2d 42,

47 (Pa. 2003) (stating that all of the above three prongs of Rule 313(b)

“must be clearly present before an order may be considered collateral[,]”

and “Rule 313 must be interpreted narrowly”).       Coulter relies upon, inter

alia, this Court’s decision in Berkeyheiser v. A-Plus Investigations, Inc.,

936 A.2d 1117, 1123-24 (Pa. Super. 2007) (holding that orders involving

potentially confidential and privileged materials were appealable collateral

orders that could be reviewed without an analysis of the underlying

negligence claim).

      After review, we conclude that the appealed Order does not meet all of

the prongs of Rule 313(b),3 and is therefore not an appealable collateral

order.   In particular, Coulter has not established that the right involved is

too important to be denied review.      Indeed, she has no right to have the




3
  In Coulter’s pro se Response to Studeny’s Motion to Quash, she does not
discuss any of the collateral order prongs or cite to Rule 313.

                                  -3-
J-A19038-15

challenged Opinion sealed, nor does it contain confidential or privileged

information.

      The challenged Opinion concerns the statutory provisions governing

involuntary termination of parental rights, see 23 Pa.C.S.A. §§ 2511 to 2513

(hereinafter “Chapter 25”). The confidentiality and penalty provisions of the

Adoption Act (sections 2910 and 2915) upon which Coulter relies are not

applicable to involuntary termination records; rather, they apply only to

adoption records and confidential adoption information.      See 23 Pa.C.S.A.

§ 2910 (providing a criminal penalty for willful disclosure of “confidential

information relating to an adoption”) (emphasis added); id. § 2915 (a) and

(b) (concerning the confidentiality of adoption records). We have reviewed

Coulter’s argument to the contrary, see Reply Brief for Appellant at 2-6, and

determine that it lacks merit. Additionally, Chapter 25 does not contain any

similar provisions relating to the confidentiality of involuntary termination

records. Finally, as Studeny correctly points out in her brief,

      [t]he only relief which [Coulter seeks in her Emergency Petition]
      is the sealing of one exhibit in one of multiple matters she has
      pending in various federal and state courts. The [challenged
      Opinion] has been filed of record multiple times in various
      courts. Thus, even if this Court would [] reverse the trial court,
      the practical implications of such a reversal are [] narrow and
      would not operate to accomplish [Coulter’s] objective of
      preventing disclosure that her parental rights with respect to
      [her daughter] were terminated.

Brief for Appellee at 9-10.




                                  -4-
J-A19038-15

     Because Coulter failed to establish all of the prongs of the collateral

order doctrine, this appeal is interlocutory, and we lack jurisdiction to

address it. Therefore, we grant Studeny’s Motion to Quash the appeal.

     Motion to Quash granted. Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/22/2015




                                -5-